DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Priority
The instant application is a national stage entry under §371 of the international application  PCT/EP2018/075088  which was filed on 09/17/2018.
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 17191637.2, filed  09/18/2017 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Preliminary Amendment
Applicant’s preliminary amendment of the claims and specification, filed 03/18/2020, has been entered and considered in full. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1 and 9 are rejected due to their dependency.
Claims 1 and 9 recite “the velocity dependent pressure value” in the last line of the claims. There is insufficient antecedent basis for this limitation in the claim. 
Claims 1 and 9 recite also “determining, from the imaging data, time dependent velocity data for blood flow in the first location and the second location; determining, from the time dependent velocity data, a velocity and time dependent pressure value indicating a velocity and time dependent pressure difference between the first location and the second location” and Claims 1-3 and 9 recite the term “the velocity dependent pressure value”. It is unclear what limitation is intended with the term “the velocity dependent pressure value” such as either a new pressure value as dependent on the velocity or the pressure value as previously recited as “a velocity and time pressure value”. Clarification is requested via amendment. 
Claim 3 recites “            
                 
                 
                p
                =
                 
                ρ
                (
                
                    
                        ∆
                        u
                    
                    
                        ∆
                        t
                    
                
                )
                d
                x
            
         “ as an equation. It is unclear what the term “p” in the equation is meant to refer to, such as the velocity and time dependent pressure value or the velocity dependent pressure value or the term p is referred to some other parameter to determine or calculate the velocity dependent pressure value or the velocity and time dependent pressure value.  Therefore, this term “p” is directed to different interpretations. Clarification is requested via amendment.
The examiner recommends amending the claim to define what is the term “p” in the equation means.
Claim 4 recites “the determining of the preliminary pressure values”. There is insufficient antecedent basis for this limitation “values” in plural in the claim. Additionally, it is unclear what these “values” are related to since only “a preliminary pressure value indicating pressure difference between the first location and the second location” is claimed in parent claim 1. Clarification is requested via amendment. 
Claim 6 recites the limitation "the supplementary pressure" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is unclear what are the “supplementary pressures”. The specification does not provide any description or definition about these “supplementary pressures” as to be combined. Therefore these “supplementary pressures” are indefinite since they appear to encompass any kind of plausible and implausible pressures (mural, atmospheric, psychological, extraneous from devices, ...). Clarifications are requested via amendment.

Allowable Subject Matter
Independent claims 1 and 9  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art found are Mirzaee et al. (2015 Proceedings ISMRM 23:2753; Pub.Date 05-15-2015) in view of Mirzaee et al. (2017 J. Magn. Reson. Imaging 45:139-146; ePub.Date 07-07-2016) in view of Hanya (2013 Ann. Vasc. Dis. 6:150–158; Pub.Date 2013) in view of Wikipedia (2015 Water-Hammer equation; web.archive.org/web/20150710215905/https:// en.wikipedia.org/wiki/Water-hammer; internet access at least available date 07/10/2015) for teaching all the limitations but the last limitation “determining the pressure difference for the first location and the second location by combining the preliminary pressure value and the velocity dependent pressure value” for which the combination of the experimentally measured preliminary pressure with the correction introduced by the water-hammer equation from Hanya and Wikipedia is not specifically taught in any prior art for performing the combination of both pressure contributions.
The dependent claims 3, 4, 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and as dependent claims from the independent claim 1.
The dependent claims 2, 5-8 and 10-11 would be allowable as dependent claims from the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793